Exhibit 10.13

 

SECURITY RESEARCH ASSOCIATES, INC.

 

 

November 11, 2015

 

Alex Aliksanyan

CEO

RealBiz Media Group, Inc.

201 W. Passaic Street, Suite 301

Rochelle Park, NJ 07662

 

Dear Mr. Aliksanyan:

 

Security Research Associates, Inc. (“SRA”) is pleased to confirm the
arrangements under which SRA is engaged, during the Engagement Period, by
RealBiz Media Group, Inc. (the “Company”) as the non-exclusive placement agent
on a “best-efforts” basis in connection with a proposed private placement of
securities to be issued by the Company in accordance with the proposed terms set
forth in Annex A (the “Financing”). During the Engagement Period, the Company
may retain additional placement agents to perform the same or similar services
to be performed by SRA pursuant to this Agreement. The “Engagement Period” shall
mean the period commencing on the date of this Agreement and ending on the
earlier to occur of March 31st, 2016 or the termination of this Agreement.

 

During the Engagement Period, SRA will provide the Company with assistance in
connection with the Financing, which may include performing valuation analyses,
assisting the Company in the preparation of offering documents and investor
pitch books, negotiating the financial aspects of the transaction. During the
term of this Agreement, SRA will also identify and contact potential investors
and review the private placement memorandum and other documents related to the
Financing, which are prepared by the Company.

 

The Company agrees to pay to SRA a transaction fee (the “Transaction Fee”)
consisting of (i) 10% (ten percent) of the gross proceeds from the Financing
received by the Company from investors introduced by SRA, (the “SRA Investors”)
and (ii) 5 year cashless warrants to acquire a number of shares of the Company’s
Common Shares equal to 8% (eight percent) of the SRA Investor aggregate gross
proceeds from the Financing received by the Company divided by the effective
price per share of the Company's common shares (on an as-if converted basis in
the event of a convertible security) paid by the SRA Investors in the Financing
received by the Company at closing (the “SRA Warrants”). The cash portion of the
SRA Transaction Fee is to be wired to SRA periodically upon the receipt of
funds.

 

After thirty (30) days from the date of this Agreement, the Company and SRA
shall each have the right to terminate SRA’s engagement at any time upon thirty
(30) days written notice, but any such termination shall not effect SRA’s rights
to be reimbursed for out-of-pocket expenses as provided in this agreement, to
receive fees which are payable upon or after such termination as provided in
this Agreement or to receive indemnification as provided in this Agreement.

 

If no Financing is placed within the Engagement Period, the Transaction Fee will
be still be deemed earned with respect to, and will be payable upon the closing
of any transaction consummated pursuant to a financing or any part of a
financing entered into not more than 12 months after the expiration of the
Engagement Period if such transaction is similar to any part of the Financing
and is funded by (a) any party with whom SRA had discussions during the
Engagement Period regarding the Financing, or (b) any party who was identified
by SRA to the Company during the Engagement Period as a possible source for the
Financing. Within ten days after a written request from the Company, SRA will
provide the Company with a list of all such parties with whom SRA had
discussions or who were so identified by SRA.

 

--------------------------------------------------------------------------------

SECURITY RESEARCH ASSOCIATES, INC.

100 Pine Street, Suite 605, San Francisco, CA 94111/ Phone: 415-590-4333 / Fax:
866-592-8132 / www.sracap.com

CONFIDENTIAL

 
Page 1 of 6

--------------------------------------------------------------------------------

 

 

SECURITY RESEARCH ASSOCIATES, INC.

 

 

If the Company, in lieu of or in addition to a Financing, enters into a
transaction with an investor SRA introduced to the Company (an “SRA Investor”)
or in which SRA managed negotiations during the Engagement Period or within 12
months of the end of the Engagement Period, pursuant to which the Company sells
or licenses any or all of the Company’s capital stock, divisions, business
segments or material assets, (“Asset Sale”) the Company will, pay to SRA an
Asset Sale transaction fee (the “Asset Sale Transaction Fee”) equal to three
percent (3.0%) of the value attributable to the deal as reasonably determined
using traditional methods of valuation (the “Acquisition Price”). The Asset Sale
Transaction Fee shall be wired to SRA upon consummation of the Asset Sale
Transaction.

 

If the Company, due to a change of control (merger or buy out), elects not to
consummate any transaction with investors during the Engagement Period, the
Company shall pay a $15,000 breakup fee to SRA upon consummation of the change
of control transaction.

 

The SRA Warrants issued by the Company pursuant to this Agreement will all have
a Cashless exercise price which will be the same as the price of the common
stock shares issued to the Investors in the Financing or, if the Investors
receive a convertible security, the lowest common stock conversion price of such
security. If Investors do not receive warrants or a convertible security, the
exercise price of the SRA Warrants shall be the fair market value of one share
of the Company’s common stock on the day the transaction causing the SRA
Warrants to be issued is consummated. SRA Warrants issued pursuant to this
Agreement shall have piggyback registration rights, will include customary
adjustments in the event of stock dividends and/or stock splits,
reclassifications, reorganizations and/or business combinations involving the
Company and, in the event Investors receive warrants, will contain such
additional rights as are contained in the warrants issued to the Investors. SRA
will allocate the SRA Warrants to specific individuals within SRA and the
Company agrees to issue those warrants at each closing. Upon closing SRA will
provide to the Company a list of the SRA Warrant recipients so that the those
warrants can be issued in the names of specific individuals.

 

The Company agrees to provide all information and documents reasonably required
to permit the Investors to make an informed investment decision with respect to
an investment in the Company. Such information and documents shall be provided
at the cost of the Company.

 

The Company also agrees to reimburse SRA periodically, upon request, or upon
termination of SRA’s services pursuant to this Agreement, for SRA’s expenses
incurred in connection with SRA’s financial advisory services and the Financing,
including fees and expenses of legal counsel, travel expenses and printing. All
such accountable fees and expenses shall not exceed a combined aggregate amount
of $15,000 and preapproved by the company will be paid at the closing of the
Financing.

 

Please note that any written or oral opinion or advice provided by SRA in
connection with its engagement is exclusively for the information of the Board
of Directors and senior management of the Company, and may not be disclosed to
any third party (other than the Company’s legal, accounting or other advisors,
who shall have been instructed with respect to the confidentiality of such
advice) or circulated or referred to publicly without our prior written consent,
except as to the extent required by law, judicial or administrative process or
regulatory demand.

 

SRA is an independent contractor and placement agent of the Company. SRA will
not have any right or authority to bind the Company or otherwise create any
obligations of any kind on behalf of the Company and will make no representation
to any third party to the contrary.

 

--------------------------------------------------------------------------------

SECURITY RESEARCH ASSOCIATES, INC.

100 Pine Street, Suite 605, San Francisco, CA 94111/ Phone: 415-590-4333 / Fax:
866-592-8132 / www.sracap.com

CONFIDENTIAL

 
Page 2 of 6

--------------------------------------------------------------------------------

 

 

SECURITY RESEARCH ASSOCIATES, INC.

 

 

The Company and SRA each agree to keep confidential and not disclose to any
third party any confidential information of the other party, and to use such
confidential information only in connection with the engagement hereunder;
provided, however, the foregoing will not prohibit disclosures (i) to the
parties’ employees, agents, representatives, and others to the extent necessary
to enable the Company or SRA to perform its responsibilities under this
Agreement, (ii) to the extent required by law, judicial or administrative
process or regulatory demand, or (iii) with respect to matters which become
public other than by the actions of the disclosing party hereunder. The
confidentiality provisions of this Agreement shall survive the termination of
this Agreement for a period of five years.

 

The Company and SRA agree to conduct the Financing in a manner intended to
qualify for the exemption from the registration requirements of the Securities
Act of 1933, as amended (the “Act”), provided by Section 4(2) of the Act. The
Company agrees to make all regulatory filings on a timely basis including Form D
filings with the SEC (if necessary). The Company and SRA agree to limit offers
to sell, and solicitations of offers to buy, securities of the Company in
connection with the Financing to persons reasonably believed by it to be
“qualified institutional buyers” as such term is defined in Rule 144A under the
Act and “accredited investors” as such term is defined in Rule 501(a) of
Regulation D promulgated under the Act. SRA represents and warrants that it is a
registered broker/dealer and understands that the availability of a securities
law exemption for the Financing may depend on such status. Accordingly, SRA
indemnifies and holds harmless the Company and its affiliates, representatives
and agents against any and all losses, claims, damages or liabilities to which
the Company may become subject arising out of or in connection with SRA’s
failure to be so registered.

 

The Company and SRA agree that any offers made in connection with the Financing
will be made only to prospective purchasers on an individual basis and that no
form of general solicitation or general advertising (within the meaning of Rule
502 under the Act) will be used in connection with the Financing. The Company
and SRA agree to conduct the Financing in a manner intended to comply with the
registration or qualification requirements, or available exemptions there from,
under applicable state “blue sky” laws and applicable securities laws of other
jurisdictions.

 

The Company may decline to consummate the Financing with any prospective
purchaser in the Company’s sole discretion.

 

The Company agrees to:

 

 

(a)

Indemnify and hold SRA harmless against any and all losses, claims, damages or
liabilities to which SRA may become subject arising out of or in connection with
any of the services rendered by SRA pursuant to this Agreement, unless such
losses, claims, damages or liabilities are finally judicially determined to have
resulted directly from the gross negligence or willful misconduct of SRA; and

 

 

(b)

Reimburse SRA periodically for reasonable legal fees or other reasonable
expenses incurred by SRA in connection with investigating, preparing to defend
or defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuits, investigations, claims or other
proceedings arising in any manner out of or in connection with the rendering of
services by SRA pursuant to this Agreement (including, without limitation, in
connection with the enforcement of this Agreement and the indemnification
obligations set forth herein); it being understood however that the Company
shall have no obligation to reimburse SRA for any such expenses and SRA shall
immediately repay any such reimbursements by the Company in the event any
losses, claims, damages or liabilities are finally judicially determined to have
resulted directly from the gross negligence and willful misconduct of SRA.

 

--------------------------------------------------------------------------------

SECURITY RESEARCH ASSOCIATES, INC.

100 Pine Street, Suite 605, San Francisco, CA 94111/ Phone: 415-590-4333 / Fax:
866-592-8132 / www.sracap.com

CONFIDENTIAL

 
Page 3 of 6

--------------------------------------------------------------------------------

 

 

SECURITY RESEARCH ASSOCIATES, INC.

 

 

The Company agrees that the indemnification and reimbursement commitments set
forth in this Agreement shall apply whether or not SRA is a formal party to any
lawsuits, arbitrations, claims or other proceedings and that such commitments
shall extend upon the terms set forth in this paragraph to any controlling
person, affiliate, director, officer, employee or agent of SRA (each, with SRA,
an “Indemnified Person”). In the event an Indemnified Person is made a formal
party to a lawsuit, claim or other proceeding arising out of or in connection
with any of the services rendered by SRA pursuant to this Agreement, and the
Company takes over the defense of such action for an Indemnified Person, the
Company further agrees that it will not, without such Indemnified Person’s prior
written consent, which consent shall not be unreasonably withheld, enter into
any settlement of a lawsuit, claim or other proceeding arising out of or in
connection with the Financing unless such settlement includes an express and
unconditional release from the party bringing the lawsuit, claim or other
proceeding of all Indemnified Persons. With respect to the immediately preceding
sentence, in the event an Indemnified Person reasonably withholds their consent
to a settlement, the Indemnified Person shall be responsible for all subsequent
costs and expenses arising out of the defense of the Indemnified Person.

 

The Company further agrees that the Indemnified Persons are entitled to retain
separate counsel of their selection in connection with any of the matters in
respect of which indemnification, reimbursement or contribution may be sought
under this Agreement, provided that, in connection with any one action or
proceeding, the Company shall not be responsible for the fees and expenses of
more than one separate law firm or individual attorney in any one jurisdiction
for all Indemnified Persons.

 

This Agreement and any claim or dispute of any kind or nature whatsoever arising
out of or in any way relating to this Agreement, directly or indirectly, shall
be governed by and construed in accordance with the laws of California
applicable to contracts executed and to be wholly performed therein without
giving effect to its conflicts of laws, principles or rules. The Company and SRA
agree that any claim or dispute arising out of this Agreement shall be resolved
in an arbitration conducted in San Francisco, California pursuant to the rules
of the Financial Industry Regulatory Authority.

 

This Agreement, together with Annex A hereto, contains the entire agreement
between SRA and the Company with respect to the subject matter of this
Agreement, and supersedes any prior understanding or agreement. The Company and
SRA each acknowledge that no representations, inducements, promises or
agreements (oral or written), have been made by the Company or SRA, or anyone
acting on behalf of the Company or SRA, which are not contained in this
Agreement, and any prior agreements, promises, negotiations, or representations
with respect to the subject matter of this Agreement (whether written or oral),
not expressly set forth in this Agreement, are of no force or effect. This
Agreement may be amended or modified only by writing signed by the parties
hereto.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page hereof by facsimile,
portable document format (PDF) or other electronic imagining means shall be
effective as delivery of a manually executed counterpart hereof.

 

--------------------------------------------------------------------------------

SECURITY RESEARCH ASSOCIATES, INC.

100 Pine Street, Suite 605, San Francisco, CA 94111/ Phone: 415-590-4333 / Fax:
866-592-8132 / www.sracap.com

CONFIDENTIAL

 
Page 4 of 6

--------------------------------------------------------------------------------

 

 

SECURITY RESEARCH ASSOCIATES, INC.

 

 

None of the terms or conditions of this Agreement may be waived except in
writing by the party which is entitled to the benefits thereof. No waiver of any
of the provisions of this Agreement shall be deemed to be or shall constitute a
waiver of any other provision (whether or not similar) nor shall such waiver
constitute a continuing waiver. No supplement, modification or amendment of this
Agreement shall be binding unless in writing and executed by SRA and the
Company.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws by any arbitration panel or court of
competent jurisdiction, such illegality, invalidity or unenforceability shall
not affect the legality, enforceability or validity of any other provisions or
of the same provision as applied to any other fact or circumstance and such
illegal, unenforceable or invalid provision shall be modified to the minimum
extent necessary to make such provision legal, valid or enforceable, as the case
may be.

 

Please confirm that the foregoing is in accordance with the Company’s
understanding by signing and returning to us the enclosed copy of this
Agreement, which shall become a binding agreement upon SRA’s receipt. SRA is
delighted to accept this engagement and looks forward to working with the
Company on this assignment.

 

 

 

Very truly yours,

 

Timothy Collins, CEO and President

 

Security Research Associates, Inc.

RealBiz Media Group, Inc.

3 Embarcadero Center, Suite 1340

201 W. Passaic Street, Suite 301

San Francisco, CA 94111

Rochelle Park, NJ 07662

By: /s/Timothy Collins

By: /s/Alex Aliksanyan

Timothy Collins

Alex Aliksanyan

President & CEO

CEO

Date: November 11, 2015

Date: November 11, 2015

 

 

 

 

 

 

--------------------------------------------------------------------------------

SECURITY RESEARCH ASSOCIATES, INC.

100 Pine Street, Suite 605, San Francisco, CA 94111/ Phone: 415-590-4333 / Fax:
866-592-8132 / www.sracap.com

CONFIDENTIAL

 
Page 5 of 6

--------------------------------------------------------------------------------

 

 

SECURITY RESEARCH ASSOCIATES, INC.

 

 

Annex A

CONFIDENTIAL

Term Sheet for Private Placement of Real Biz Media Group, Inc. Securities

 

 

 

Investors:

“qualified institutional buyers” (as defined in Rule 144A under the Act) and
“accredited investors” (as defined in Rule 501(a) of Regulation D under the Act)
acceptable to the Company.

 

Amount:

The transaction is anticipated to be for up to $1,000,000, offering of company
stock. SRA’s Transaction Fee would be paid on the total investment made by
Investors as previously discussed on Page 1 paragraph 3 of the Engagement
Agreement.

 

Price/Structure:

Company anticipates to structure the transaction as a Private Placement with a
final structure to be negotiated between Investors and Company (the
“Securities”).

 

Closing Date:

Mutual agreement between the Company and the prospective Investors but targeted
to be no later than the term of this agreement.

 

 

 

 

 

--------------------------------------------------------------------------------

SECURITY RESEARCH ASSOCIATES, INC.

100 Pine Street, Suite 605, San Francisco, CA 94111/ Phone: 415-590-4333 / Fax:
866-592-8132 / www.sracap.com

CONFIDENTIAL

Page 6 of 6